Citation Nr: 9910643	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-46 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
the April 1983 rating decision and all subsequent rating 
decisions concerning issues of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU), increased evaluations for pes cavus or 
left lower extremity lymphedema, and service connection for 
an acquired neuropsychiatric disorder.  

2.  Whether new and material evidence was received to reopen 
the claim for service connection for chronic low back 
disability to include service connection on a secondary 
basis.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 

4.  Entitlement to an increased rating for a service-
connected left lower extremity lymphedema, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
bilateral pes cavus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision in May 1994 in which the RO 
denied increased ratings for the service-connected bilateral 
pes cavus and the left lower extremity lymphedema; denied a 
TDIU rating; found no new and material evidence to reopen 
claims of service connection for a psychiatric disorder, a 
back disorder, and lymphedema of the right lower extremity; 
and found no CUE in a rating decision of April 8, 1983 or any 
subsequent rating decision.  

By a rating decision in December 1997, the RO granted service 
connection for lymphedema of the right lower extremity and 
assigned a 10 percent disability evaluation and granted 
service connection for dysthymic disorder with anxiety and 
assigned a 100 percent disability evaluation, each effective 
from August 11, 1993.  Thus, the denial of service connection 
for these two disabilities is no longer before the Board on 
appeal.  The veteran has not expressed disagreement with 
either of these determinations.  Consequently, they are not 
currently at issue.  He has indicated, however, that he 
wishes to continue the appeal as to all other issues.

As discussed below, the issues of entitlement to increased 
ratings for lymphedema of the left lower extremity and for 
pes cavus are remanded to the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The April 1983 rating decision was appealed and the 
issues therein were denied by the Board in a September 1983 
decision.  

3.  The Board's June 1986 decision found no basis to reopen 
the claims for service connection for psychiatric and back 
disorders, and denied an increased rating for the service-
connected lymphedema of the left leg.  

4.  The Board's August 1990 decision found no basis to reopen 
the claims for service connection for psychiatric and back 
disorders.

5.  Service connection was originally denied for a low back 
disability, on both a direct and secondary basis, in a rating 
dated in November 1973.  

6.  The veteran was notified of the denial of service 
connection for a back disability by a letter in November 
1973; he did not perfect an appeal of this action.  

7.  The veteran made subsequent attempts to reopen his claim 
for service connection for a back disability; the most recent 
denial of his attempts to reopen this claim was by a Board 
decision in August 1990.  

8.  Evidence received since the August 1990 Board decision 
includes new medical opinions that might link the veteran's 
current back disability to service, and which are, therefore, 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  

9.  Service connection is currently in effect for dysthymic 
disorder, currently evaluated as 100 percent disabling from 
August 11, 1993, which is also the date of the claim for TDIU 
that is the subject of the current appeal.  

CONCLUSIONS OF LAW

1.  The August 1993 claim of CUE in the April 8, 1983, rating 
decision and all subsequent rating decisions is precluded, as 
rating decisions prior to August 1993 were subsumed in Board 
decisions of September 1983, June 1986, and August 1990.  
38 U.S.C.A. §§ 5107, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.105(a) (1998).  

2.  The Board's August 1990 decision that did not reopen the 
claim for service connection for chronic back disability is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100(a) (1998).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disorder has 
been submitted.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303, 3.306 
(1998).  

4.  As a combined schedular rating of 100 percent is 
currently in effect from the date of the claim for TDIU under 
consideration in this appeal, there is no legal entitlement 
to a 100 percent rating on the basis of individual 
unemployability.  38 C.F.R. § 3.340, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Clear and Unmistakable Error.

The appeal from the denial of a finding of CUE arises from a 
claim filed in August 1993 by an attorney who was then the 
veteran's representative.  The attorney indicated that the 
veteran was claiming CUE "in the rating decision of April 8, 
1983 (Claim 2-17-83) and all VA decisions thereafter."  He 
enumerated four specific errors of fact or law:  (1) Failure 
to use the correct standard under 38 C.F.R. § 4.16 "in 
evaluating the veteran's inherent claim for individual 
unemployability"; (2) failure to use the correct standard in 
evaluating pain, weakness and functional loss, citing 
38 C.F.R. §§ 4.10, 4.40, and 4.45; (3) failure to obtain 
Social Security Administration records; and (4) failure to 
grant service connection for a psychiatric disorder on the 
basis of a VA medical report stating that this "stems from 
his physical disability and is secondary to military 
service."  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  For the reasons set forth below, the 
Board concludes that the claim of CUE has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

For there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 
(1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of error form such a basis.  
Fugo, 6 Vet. App. at 44.  

The veteran is advised that a decision by an agency of 
original jurisdiction is "subsumed" into a subsequent Board 
decision on the merits, so that a decision of the agency of 
original jurisdiction should no longer be subject to a claim 
for clear and unmistakable error.  Donovan v, West, 158 F.3d 
1377 (Fed. Cir. 1998); Talbert v. Brown, 7 Vet. App. 352, 355 
(1995); VAOPGCPREC 14-95, 60 Fed. Reg. 43185 (1995).  

In its April 1983 decision, the RO denied increased ratings 
for the service-connected bilateral pes cavus and the left 
lower extremity lymphedema, denied service connection for 
lymphedema of the right lower extremity, continued the denial 
of service connection for an acquired psychiatric disorder 
and for a chronic back disability, and assigned an earlier 
effective date for the resumption of the veteran's 
compensation benefit.  It informed the veteran of this action 
by a letter dated later that month.  The veteran did file a 
notice of disagreement with the 1983 rating decision, and the 
Board confirmed the RO's actions in its September 1983 
decision.  That action is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.200 (1998).  Subsequent rating actions that 
are considered subsumed into the subsequent Board decisions, 
dated in June 1986 and August 1990, are also final.  

The Board's September 1983 decision denied increased ratings 
for the service-connected bilateral pes cavus and the 
lymphedema of the left leg, and denied service connection for 
a psychiatric disorder, a back disorder, and lymphedema of 
the right leg.  The Board's June 1986 decision found no basis 
to reopen the claims for service connection for psychiatric 
and back disorders, and denied an increased rating for the 
service-connected lymphedema of the left leg.  The Board's 
August 1990 decision found no basis to reopen the claims for 
service connection for psychiatric and back disorders.  

I note incidentally that statements in the veteran's claims 
folder suggest that the veteran believed that an August 1992 
letter that he received from the RO was notice of a rating 
decision denying his benefits.  He is advised, however, that 
this correspondence was to inform him of the then-current 
status of his claim.  His subsequent claim, received in 
August 1993, and the subsequent rating decision precipitated 
the current appeal.  

The RO's April 1983 rating decision was subsumed in the 
Board's September 1983 decision, and subsequent rating 
decisions were subsumed in the Board's decisions in June 1986 
and August 1990.  They are not subject to review on the 
grounds of clear and unmistakable error.  The Board's review 
of the record does not reveal any rating decisions subsequent 
to the August 1990 Board decision and prior to the August 
1993 claim of CUE that would provide a basis for such a 
claim.  Hence, the veteran's claim in this regard has no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  However, I do not find that he has been prejudiced 
thereby, see Bernard v. Brown, 4 Vet. App 384, 394 (1993), as 
entitlement is precluded as a matter of law.  

The Board also notes that the veteran's motion for 
reconsideration of the Board's decisions of September 16, 
1983, and July 6, 1977, was denied in November 1998, and that 
the veteran was notified by a recent letter from the Board of 
the final regulations published concerning motions concerning 
CUE in Board decisions and the actions that would be taken on 
such a motion.  

2.  New and Material Evidence

Service connection was denied for a chronic back disability 
in an unappealed rating decision dated in November 1973.  The 
veteran was notified of the denial of benefits by 
correspondence dated later that month, but the veteran did 
not perfect an appeal.  Consequently, that determination is 
final.  38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claim for service 
connection for a back disability.   By a January 1976 rating 
decision, the RO continued the denial of the claim for 
service connection for a back disability.  Again, no timely 
appeal was initiated thereafter.  

The originating agency in October 1980 considered the prior 
denial of service connection for a back disability and held 
that the medical evidence of record did not establish a 
relationship between the left leg disability and his back 
condition.  The veteran was notified of this action by a 
letter that same month.  By an April 1983 rating decision, 
service connection for a back disability was again denied on 
the basis that no new and material evidence had been 
submitted.  The April 1983 rating decision was upheld by the 
September 1983 Board decision.  

A June 1986 Board decision found that service connection for 
a back disorder had been denied by the Board in September 
1983, and concluded that evidence sufficient to reopen the 
claim had not been received.  By a decision dated in August 
1990, the Board again determined that no new and material 
evidence had been received since the 1986 Board decision to 
reopen the claim for service connection for a back 
disability.  The veteran attempted to reopen his claim in 
1993.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The RO, in essence, determined that the veteran's claim was 
not reopened.  Regardless of the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the August 1990 decision and finds that new and 
material evidence has been received to reopen the claim for 
service connection for a back disability.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
placed some limitation on this presumption of credibility in 
cases in which a physician relied upon the appellant's 
account of his medical history and service background, 
recitations which had already been rejected by the previous 
decision of the agency of original jurisdiction.  The Court 
has held that such history articulated by the appellant has 
no probative value and hence cannot be considered material 
for the purpose of reopening the veteran's claim.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).  

The evidence received into the record since the 1990 Board 
decision consisted primarily of duplicate copies of records 
previously considered, including service medical records, 
records of VA and private treatment, and evidence received 
from the Social Security Administration, which were either of 
record at the time of the prior denial of benefits or which 
are cumulative in nature, as they show ongoing evaluation and 
treatment for a back disability.  Also received were reports 
of ongoing evaluation and treatment including a March 1996 
report of VA examination showing chronic low back pain of 
discogenic origin.  A history of a motor vehicle trauma with 
back injury was noted as well.  

Of note is a May 1995 report from A. M. Castellanos, M.D., 
which contains the following medical opinion: 

I believe all of the lower extremity 
symptoms and back (including swelling) 
are directly related to his chronic back 
condition which appears to have begun as 
far back as 20-30 years ago.  

Also of note is a May 1995 statement from I. Magana, M.D., 
who provided an opinion concerning origin of the chronic disc 
herniation , L4-5 and L5-S1 found on examination:

The history he [the veteran] gives of his 
military accident in 1966 is consistent 
with being the cause of his chronic low 
back problems and it is reasonable to 
expect that that military injury would 
have resulted in permanent impairment.  

Both statements support the veteran's claim for service 
connection for a back disability.  One indicates that a back 
condition may have been present at the time of the veteran's 
active service and suggest a continuity of symptomatology 
from service through the present.  The other suggests that 
the veteran's current complaints are consistent with the 
history of in-service trauma in an automobile accident.  In 
view of the foregoing, I find that the evidence received into 
the record since the August 1990 Board decision includes new 
and material evidence to reopen the claim for service 
connection for a back disability.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  I conclude that the veteran has not been prejudiced 
by the Board's decision in view of its favorable outcome.  As 
discussed below, the matter of entitlement to service 
connection for a back disorder will be remanded to the RO for 
additional development of the evidence.

3.  Total Rating Based on Individual Unemployability.  

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

As indicated above, entitlement applies where there veteran 
is provided less than a total schedular rating.  Service 
connection was granted for dysthymia in a November 1997 
rating decision, and the RO assigned a 100 percent rating for 
that disability, effective from August 11, 1993, which is 
also the date of the claim for TDIU that formed the basis of 
the current appeal from the denial of that issue.  
Consequently, no justiciable issue remains.  As a 100 percent 
schedular rating is in effect from the date of the claim for 
TDIU, the TDIU claim has no legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
veteran has not alleged any error for which relief or 
entitlement may be granted, his appeal as to this issue is 
dismissed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 3.340, 
3.341, 4.16.  


ORDER

The April 1983 rating decision and subsequent rating 
decisions to the date of the August 1993 claim of CUE are not 
subject to review on the basis of CUE.  The appeal is 
dismissed on that basis.

New and material evidence was received to reopen the claim 
for service connection for chronic low back disability to 
include service connection on a secondary basis.  To this 
extent, the appeal is granted.  

The veteran's claim for TDIU is dismissed.  


REMAND

In view of the finding of new and material evidence to reopen 
the claim for service connection for a back disability, 
additional development is necessary prior to the completion 
of appellate action.  

I note that the record is ambiguous with respect to the 
etiology of the veteran's service-connected back disability.  
I note that service medical records indicate that the veteran 
sustained a back injury during his active service.  Reports 
of medical records obtained closer to the time of active 
service indicate a diagnosis of spina bifida, which the 
veteran refutes, claiming that his back disability was 
misdiagnosed.  Reports of medical treatment currently 
indicate the presence of back disability of discogenic 
origin.  As noted above, there has been some suggestion by 
private physicians in 1995 that the veteran's back condition 
may be related to disability sustained 20 to 30 years ago, 
which would suggest an inservice origin for the veteran's 
condition.  However, there is also some indication of an on-
the-job injury in 1978.  

In addition, with respect to the claim for entitlement to an 
increased rating for lymphedema of the left leg, further 
development is necessary prior to the completion of appellate 
review.  In particular, I note that the veteran has been 
evaluated under the provisions of 38 C.F.R. § 4.104, Code 
7199-7121.  However, these provisions have undergone 
revision, effective from January 1998.  Where regulations 
change during the course of an appeal, the Board must 
determine, if possible, which set of regulations, the old or 
the new, is more favorable to the claimant and apply the one 
more favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 
Vet. App. at 312-13.  

Finally, the record does not show that the veteran has been 
afforded a complete examination of his feet in connection 
with his current claim for an increased rating for his 
service-connected bilateral pes cavus.  In this regard, a 
determination should be reached as to whether the veteran has 
not demonstrated the functional loss due to pain that would 
be equivalent to a compensable rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of his case, this 
case is remanded for the following development:

1.  The RO should schedule the veteran 
for an examination or examinations to 
determine:

a.  the current nature and etiology 
of his existing back disability.  
All indicated special studies and 
tests should be accomplished.  The 
veteran's claims folder should be 
made available to the examiner for 
use in studying the case.  The 
examiner is requested to provide an 
opinion as to medical likelihood 
that the veteran currently has 
disability that may be associated 
with his military service, and 
whether the current back disability 
is caused or worsened by the 
veteran's service-connected 
disabilities.  The bases for the 
opinion should be set forth in 
detail in the examination report.  

b.  the current nature and severity 
of the service-connected pes cavus.  
All indicated special studied and 
tests should be accomplished.  The 
claims folder should be made 
available to the examiner for use in 
studying the case.  In addition, the 
examiner is requested to comment of 
any functional loss due to pain or 
weakness related to the service-
connected pes cavus.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  This review 
should include consideration of the 
veteran's entitlement to an increased 
rating for lymphedema of the left leg in 
view of the change in law applicable to 
vascular conditions effective January 
1998.  Also, the RO should consider the 
veteran's entitlement to a compensable 
rating due to functional loss due to pain 
and weakness in the feet caused by 
service-connected pes cavus.  The RO 
should also adjudicate the reopened claim 
for service connection for a back 
disability on both a direct and secondary 
basis, to include consideration of 
aggravation, see Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).   The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


